Title: From George Washington to Major General Alexander McDougall, 8 October 1778
From: Washington, George
To: McDougall, Alexander


          
            Dear sir.
            Head Quarters Fish kill 8th Otbr 1778.
          
          An outrage has been committed on some inhabitants of this State, by a Lieut. Henderson—Marshal—B. Ball and an Ensign Smith, as appears from the deposition in the hands of the bearer of this letter. As these officers are in your command, you will be pleased to direct them under immediate confinement; and to remain so till the civil power can take up the matter. Henderson and Ball I beleive are of the Pennsylvania line, and they can inform you of the others. I am D. Sir your most obt Servt
          
            Go: Washington
          
          
          p.s. I inclose you two letters on the subject, one from Govr Clinton, the other Gen. Nixons, which you will be pleased to return.
          
        